Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 11, 16-19, 22-25, 28-30, and 33-36 in the reply filed on March 17, 2021 is acknowledged.  The traversal is on the ground(s) that it would not be a serious burden on the Examiner to search the subject matter of claim 37-40.  This is not found persuasive because the process of using the product, as claimed, can be practiced with another materially different product, for example any of the products claimed in U.S. Patent No. 8,022,089 and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: a) the inventions have acquired a separate status in the art in view of their different classification; 	(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 	(c)  the prior art applicable to one invention would not likely be applicable to another invention; 	(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant also elects as 1) compound of formula (Ic), the compound wherein, X1 is Cl; X2 is F, and X3 is –CF3
 2) component b) liquid PEG; PEG 400
3) composition with or without component c) co-solvent, with co-solvent, ethanol; 4) composition with or without component d) antioxidant; without antioxidant and 
5) composition with or without component e) pharmaceutically acceptable additive, without a pharmaceutically acceptable additive. The “additive” is the “excipient”, therefore claims 23 and 24 are withdrawn. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 23, 24, and 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 17, 2021.
Claims 11, 16-19, 22-25, 28-30, and 33-40 are pending in the application. Claims 23, 24, and 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species. Claims 11, 16-19, 22, 25, 28-30, and 33-36 will presently be examined to the extent they read on the elected subject matter of record. 
Priority
This Application is a Divisional of U.S. Patent Application No. 15/441,297, filed February 24, 2017, now abandoned, which claims benefit to U.S. Provisional Application Nos. 62/299,333 filed February 24, 2016 and 62/379,348 filed August 25, 2016.
Information Disclosure Statement
Receipt of Information Disclosure Statements filed December 3, 2019 and July 21, 2020 is acknowledged.

.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 16-19, 22, 25, 28-30, and 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of a parasite infections or infestations or parasites are treated with a) an effective amount of at least one compound of formula (Ic); b) a liquid PEG and/or a neutral oil; and c) a co-solvent does not reasonably provide enablement for prevention of a parasite infection or infestation or parasites are prevented with a) an effective amount of at least one compound of formula (Ic); b) a liquid PEG and/or a neutral oil; and c) a co-solvent, as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The instant claims 11, 16-19, 22, 25, 28-30, and 33-36 are directed to a long acting injectable composition for the treatment or prevention of parasite infestations or infections in an animal comprising a) an effective amount of at least one parasiticidal isoxazoline active agent, which is a compound of formula (Ic):, as claimed, b) a liquid Rhipicephalus microplus (ticks) and page 219, Table 2A and 2B for the efficacy against Horn Fly.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdAPls 1986) at 547 the court recited eight factors:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The Breadth of the claims and Nature of the invention:  The instant invention pertains to a long acting injectable composition for the treatment or prevention of parasite infestations or infections in an animal comprising a) an effective amount of at least one parasiticidal isoxazoline active agent, which is a compound of formula (Ic):, as claimed, b) a liquid PEG and/or a neutral oil, and c) a co-solvent, wherein no other 
State of the art:  The skilled artisan would view that prevention would include the total prevention of infection or infestation of parasites, which is unlikely. The prior art, Lahm et al. (US 2010/0254959), teach the use of the compounds of formula 1, as currently claimed, that are used to control an invertebrate pest by contacting the pest or its environment with a biologically effective amount of a compound or composition of Formula 1, but not the total prevention of invertebrate pests (entire reference). 
	Relative skill of those in the art:  The relative skill of those in the art is high, typically requiring an advanced professional degree.
Predictability or lack thereof in the art:  The skilled artisan would view that total prevention of infection or infestation by a parasite with any isoxazoline active agent, is highly unpredictable. The treatment of infection or infestation by a parasite with an isoxazoline compound of formula (Ic) is more predictable as indicated by Applicant’s data on page 217, Table 1A; page 218, Table 1B and Table 1C, for the efficacy against Rhipicephalus microplus (ticks) and page 219, Table 2A and 2B for the efficacy against Horn Fly and the state of the prior art. The results indicate compared with an untreated control, the % reduction of horn fly infestation ranges from 42.5 to 89.5% (Table 2A) and 31.1 to 67.6 % (Table 2B). The examples from the original specification demonstrate less than 100% reduction, which do not indicate total prevention of infestation or infection by a parasite. In addition, the data indicates that the application of the compound of formula (Ic) has different effects on different pests. The data presented in the original specification is an indication of the unpredictability for “prevention” of infestation or infection by a parasite by an isoxazoline compound of formula (Ic). 
The Amount of Direction provided by the inventor and Existence of working examples:  In the instant case, applicant provides working examples, for example, on page 219, Tables 2A and 2B. The examples use a composition comprising a compound of formula ((S)-(Ie), ethanol, and PEG 400. The results indicate compared with an untreated control, the % reduction of horn fly infestation ranges from 42.5 to 89.5% (Table 2A) and 31.1 to 67.6 % (Table 2B). The examples do not indicate total prevention of infestation or infection by a parasite; the highest % reduction is 89.5% against the horn fly. 
	Therefore, in view of the Wands factors, e.g., the state of the prior art, limited working examples, and the predictability of the art discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the method in the instant claim as to whether prevention of damage by pests would be likely with an assurance of success.

In view of the scope of enablement rejection, claims 11, 16-19, 22-25, 28-30, and 33-36 are being further examined herein below as a long-acting injectable formulation for the treatment of parasite infections or infestations comprising a) an effective amount of at least one parasiticidal isoxazoline active agent, which is a compound of formula (Ic):, as claimed, b) a liquid PEG and/or a neutral oil, and c) a co-solvent, wherein no other pharmaceutically acceptable polymers are present.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 16-19, 22, 25, 28, 30, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lahm et al. (US 8,410,153, in its entirety) in view of Soll et al. (U.S. 2013/0203692, in its entirety). 
Applicant’s Invention
Applicant claims a long-acting injectable composition for the treatment of a parasitic infection or infestation in an animal comprising a) an effective amount of at least one parasiticidal isoxazoline active agent, which is a compound of formula (Ic): 

    PNG
    media_image1.png
    201
    475
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof; wherein X1, X2, and X3 are independently H, halogen, C1-C3 alkyl, or C1-C3 haloalkyl; b) a liquid PEG and/or a neutral oil, and, c) optionally, a co-solvent, wherein no other pharmaceutically acceptable polymers are present.
Determination of the scope of the content of the prior art
(MPEP 2141.01)

Regarding claims 11, 16, 25, and 28, Lahm et al. teach compounds of Formula 1, 
    PNG
    media_image2.png
    307
    302
    media_image2.png
    Greyscale
 (Abstract, Col. 2, lines 1-24). Substituents R1, R2, and R3 of Lahm et al. are equivalent to substituents X1, X2 and X3 of the instant 5 is C1-C2 alkyl substituted with C(O)NCH2CF3 (col. 9, lines 37-52). 
Regarding claims 11, 25, and 28 Lahm et al. teach surfactants include polyethylene glycols (PEGS) (col. 108, line 47).
Regarding claims 11, 22, 25, and 28, Lahm et al. teach liquid diluents include ethanol (col. 107, line 59; col. 147, line 55).
Regarding all the claims of record, Lahm et al. teach the compounds are administered in a controlled release form, e.g., in a subcutaneous slow release formulation (col. 145, lines 38-40). Lahm et al. teach for parenteral administration including intravenous, intramuscular and subcutaneous injection, a compound can be formulated in suspension, solution or emulsion in oily or aqueous vehicles, and may contain adjuncts such as suspending, stabilizing and/or dispersing agents (col. 145, lines 62-67-col. 146, line 1). Lahm et al. further teach the compounds may also be formulated as a depot preparation. Such long acting formulations may be administered by implantation (for example, subcutaneously or intramuscularly) or by intramuscular or subcutaneous injection.  The compounds may be formulated for this route of administration with suitable polymeric or hydrophobic materials (col. 146, lines 20-28).
Regarding claims 17 and 18, Lahm et al. teach compounds exist as one or more stereoisomers. Including, 
    PNG
    media_image3.png
    119
    242
    media_image3.png
    Greyscale
 (col. 6, lines 22-49).
Regarding claims 25 and 28, Lahm et al. teach the formulations will typically contain effective amounts of the active ingredient, diluent and surfactant within the 
    PNG
    media_image4.png
    203
    322
    media_image4.png
    Greyscale
 (col. 107, lines 11-30). 
Regarding claim 30, Lahm et al. teach that suitable intervals for the administration of the compounds of formula 1 to homeothermic animals range from about daily to about yearly.  Of note are administration intervals ranging from about weekly to about once every 6 months. Of particular note are monthly administration intervals (i.e. administering the compound to the animal once every month). Lahm et al. teach in Embodiment B1 a method for protecting an animal from an invertebrate parasitic pest comprising administering to the animal a parasiticidally effective amount of a compound of Formula 1 (col. 15, lines 11-16). Lahm et al. teach that the method of Embodiment B1 is administered by injection (col. 15, lines 33-35).
Regarding claim 33, Lahm et al. teach that the invertebrate parasitic pest is a tick or flea (col. 15, lines 64-67, col. 16, lines 3-4, and 9-10).
Regarding claim 34, Lahm et al. teach a composition comprising a compound of claim 1 and at least one acceptable carrier, said composition optionally further comprising at least one additional parasiticidally active compound (Claim 2, col. 166, lines 11-14).

Regarding claim 36, Lahm et al. further teach the additional parasiticidally active compound is an anthelmintic, which is selected from the group consisting of abamectin, doramectin, emamectin, eprinomectin, ivermectin, selamectin, milbemycin, moxidectin and pyrantel (Claims 3 and 4, col. 166, lines 14-25). Lahm et al. teach the composition is in a form for parenteral administration (Claim 7, col. 166, lines 35-36). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Lahm et al. do not specifically disclose the liquid PEG (of claim 11) is PEG 400 or the concentrations of the ingredients claimed in claims 25 and 28. It is for this reason Soll et al. is added as a secondary reference. 
Soll et al. teach veterinary compositions comprising 
    PNG
    media_image5.png
    237
    296
    media_image5.png
    Greyscale
 (page 3, paragraphs 33-35). Soll et al. teach solvents include liquid polyethylene glycol (PEG) including PEG 400 (page 22, paragraph 301; page 25, paragraph 329).
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Lahm et al. and Soll et al. and use PEG 400 in the injectable formulations of the compounds of formula 1 taught by Lahm et al. Lahm et al. teach that the compounds of formula 1 are formulated for parenteral administration including intravenous, intramuscular and subcutaneous injection, wherein a compound of formula 1 can be formulated in suspension, solution or emulsion in oily or aqueous vehicles, and may contain adjuncts such as suspending, stabilizing and/or dispersing agents. One of ordinary skill in the art before the effective filing date of the application would have been motivated to use PEG in the compositions because Lahm et al. teach that surfactants, including polyethylene glycols (PEG), are used in the compositions. In addition, one of ordinary skill in the art would have been motivated to use PEG 400 because Soll et al. teach that PEG 400 is used as a liquid solvent in other formulations comprising isoxazoline active agents with very similar structures to those taught by Lahm et al. As such, the skilled artisan would have been motivated to use PEG 400, as the polyethylene glycol, with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Lahm et al. and Soll et al. and use the concentrations claimed in claims 25 and 28. Lahm et al. teach the formulations will typically contain effective amounts of the active ingredient, diluent and surfactant within 
    PNG
    media_image4.png
    203
    322
    media_image4.png
    Greyscale
. Lahm et al. teach the active ingredient for solutions in 1-50 wt.%; the diluent is 40 wt.% of the composition.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use varying ranges of the active ingredient and other ingredients, such as the diluents (solvents) and surfactants that are taught by Lahm et al. as a matter of routine experimentation and optimization. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

29 is rejected under 35 U.S.C. 103 as being unpatentable over Lahm et al. (US 8,410,153, in its entirety) in view of Soll et al. (U.S. 2013/0203692, in its entirety) as applied to claims 11, 16-19, 22, 25, 28, 30, and 33-36  above, and further in view of the Patani Publication (Patani et al., Chem. Rev. 1996, 3147-3176). 
Applicant’s Invention
Applicant claims a long-acting injectable composition for the treatment of a parasitic infection or infestation in an animal comprising a) an effective amount of at least one parasiticidal isoxazoline active agent, which is a compound of formula (Ic): 

    PNG
    media_image1.png
    201
    475
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof; wherein X1, X2, and X3 are independently H, halogen, C1-C3 alkyl, or C1-C3 haloalkyl; b) a liquid PEG and/or a neutral oil, and, c) optionally, a co-solvent, wherein no other pharmaceutically acceptable polymers are present.
Determination of the scope of the content of the prior art
(MPEP 2141.01)

The teachings of Lahm et al. and Soll et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Lahm et al. and Soll et al. do not specifically disclose an example of a compound wherein X1 is Cl; X2 is F; and X3 is -CF3. It is for this reason Patani et al. is added as a secondary reference. 
Patani et al teach that ring hydrogen, F, or Cl as bioisosteric and can be interchangeable according to Grimm's Hydride Displacement Law (page 3152, col. 1, Section 4).
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Lahm et al., Soll et al., and Patani et al. Lahm et al. teach that the compounds of formula 1 are formulated for parenteral administration including intravenous, intramuscular and subcutaneous injection, wherein a compound of formula 1 can be formulated in suspension, solution or emulsion in oily or aqueous vehicles, and may contain adjuncts such as suspending, stabilizing and/or dispersing agents. Lahm et al. teach compounds of Formula 1, 
    PNG
    media_image2.png
    307
    302
    media_image2.png
    Greyscale
. Substituents R1, R2, and R3 of Lahm et al. are equivalent to substituents X1, X2 and X3 of the instant application. The claimed compound, wherein X1 is Cl; X2 is F; and X3 is -CF3, exist in the prior art as a subspecies and the species described in the prior art contain the elemental portion or moiety of the compound of instant formula (I), with the exception the fluoro vs. H. In addition, the teachings of Patani et al. teach that ring hydrogen, F, or Cl as bioisosteric and can be interchangeable according to Grimm’s Hydride Displacement Law. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the modification (i.e. to replace the H of the compounds disclosed in Lahm et al. with a F group) at the R2 substituent, and to arrive at a compound of the instant claims with a reasonable expectation of success for obtaining a compound with the same or similar activity. The motivation would have been to make additional compounds which have similar properties. The compounds are expected to have similar properties differing only in degree. The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616